David B. Hagstrom, Esq. Town Attorney, Poughkeepsie
You have raised several questions concerning a town's authority to prohibit persons lacking a plumbing license from doing plumbing work in their homes or businesses.
The Legislature has specifically delegated to towns the power to adopt plumbing codes, which may regulate how all plumbing and drainage systems in existing or proposed buildings are to be constructed, altered, removed and inspected (Town Law, § 130[2]). The code may designate the materials to be used for plumbing work, as well as prescribe the proper procedure for making connections with main sewers, drains and water mains (ibid.). Any plumbing construction, alteration, removal or material which is not in compliance with these regulations may be prohibited (ibid.). In addition, the town may require that persons doing plumbing work be licensed and otherwise regulated (id., § 136[7]). In towns that have adopted a plumbing code, the town building inspector or deputy building inspector issues plumbing licenses, and he may refuse to license any person he judges incapable of properly conducting the plumbing trade or business, his refusal then being subject to review by the town board (id., §§ 137, 138).
A plumbing code may limit the ability of home and other property owners to perform certain plumbing work on their own property. This is so because the link between good plumbing and the community's health and welfare is undeniable (People ex rel. Stepski v Harford, 286 N.Y. 477,485 [1941]; People ex rel. Nechamcus v Warden, 144 N.Y. 529, 536
[1895]). Structural damage to buildings, contaminated water, epidemics — all may be abetted by the faulty installation and improper maintenance of plumbing pipes, mains and drains (ibid.; McQuillin, Municipal Corporations, § 24.338). These potential public threats define the primary objective of any statutory regulation of plumbing and plumbers, the preservation of health (ibid.). Regulations restricting even property owners from doing their own plumbing without a license have been upheld (People ex rel. Nechamcus v Warden, supra, pp 535-536). Such regulations are an exercise of municipal police powers.
From the cases, however, a few general guidelines can be extracted which are illustrative of plumbing regulations that have been held to have a reasonable relation to the public health. For example, municipalities may insist that only those persons who have satisfactorily demonstrated their plumbing competence be allowed to alter, repair or install plumbing systems in the municipality (People ex rel. Stepski v Harford, supra, pp 484-485). If these major plumbing operations are ineptly completed, the health and safety of persons other than those in the affected premises may be jeopardized (id.). Consequently, in our opinion, a town plumbing code may forbid homeowners and other property owners who lack a plumbing license from performing plumbing work which, if inexpertly done, could reasonably affect the public health, safety and well-being. We believe, however, that minor repairs, which do not jeopardize the public health, may be made by an unlicensed property owner, or other unlicensed person on his behalf, without restriction (City of Glens Falls v Chapin,208 App. Div. 238, 239 [3d Dept, 1924]).
It follows that your town may require that plumbing work, other than minor repairs, be performed by or under the supervision of licensed plumbers (see 1981 Op Atty Gen [Inf] 285).
You also inquire whether housing developers or the persons they employ to do plumbing work may be subject to the town's licensing requirements. We have previously concluded that housing developers who build homes, including the plumbing element, can be said to be conducting the trade or business of plumbing (see 1981 Op Atty Gen [Inf] 285, 286]. Thus, the developer may be required either to obtain a plumbing license if he does the plumbing work himself, or to employ other town licensed plumbers for the job (id.).
We conclude that a town's plumbing code may prohibit home and other property owners who lack a plumbing license issued by the town from performing plumbing work, aside from minor repairs, in their homes or businesses. Housing developers who install plumbing facilities in the homes they plan to sell may also be made subject to the town's plumbing licensing requirements.